Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims don’t further limit the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheifeng Ren et al (U. S. Patent Application: 2014/0377579, here after Ren).
Claims 1, 5 and 10 are rejected. Ren teaches a nanomesh metal 
(membrane) (Au or Ag) having thickness between 1-100 nm [0052]. The claim is to product and method is not reading in claim.
	Claims 2, 4 and 17 are rejected as Ren teaches the first metal in composition of nanomesh is Au or Ag [0052] (second metal which etched away is not part of the final product).
Claim 3 is rejected. Au or Ag have standard redox potential. The limitation regarding second metal does not read in claim because it is not a part of the final product.
	Claims 6-8 are rejected, the method claim is not read in product claim.
	Claim 9 is rejected as the membrane(film) is flat [40 in gig. 2b].

Claim 11 is rejected. Ren teaches the nanomesh membrane(film) is 

continuous metal network [0019].
	
Claim 12 is rejected. Ren teaches the membrane(film) comprising a 
percolated network of nanomesh domains [fig. 4].
Claim 14 is rejected as Ren teaches the network of nanomesh metal domains is in the form of interconnected metallic nanoligaments, these nanomesh metal domains each having a size less than 10,000 square micrometers [fig. 4]. 
Claim 15 is rejected. Ren teaches limitation of claim 10, and teaches 
transparency in the visible spectrum varies between 78% and 85% [fig. 3d,0053]. 
Claim 16 is rejected. Ren teaches the limitation of claim 10, and also 
teaches sheet resistance varies between 44 and 1700 Ohm/square [0053, and fig. 3].
Claim 19 is rejected. Ren teaches limitation of claim 10 and teaches the membrane is transparent [0052], and teaches conducting electricity [0052].
Claim 20 is rejected. Ren teaches limitation of claim 10 and teaches 
detecting cracks on a surface comprising coating the surface with a nanomesh metal membrane (nanomesh under strain) [0017].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zheifeng Ren et al (U. S. Patent Application: 2014/0377579, here after Ren).
Claim 13 is rejected as Ren teaches the network of nanomesh metal 
domains comprise pores, and wherein said pores have sizes of 100 nm [0023]. Although Ren does not teach the pore size of less than100nm, however a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a nanomesh as Ren teaches where the size of nanomesh is slightly less than 100 nm, because ordinary skill in the art would have expected them to have the same properties.
Claim 18 is rejected. Ren teaches the limitation of claim 10, although Ren does not clearly teach the nanomesh having a Haacke merit factor of 2.13x10-3/Omega, however teaches for example Au nanomesh presents a high transmittance of 82.5%, and changing transmittance and resistance with strain [0053-0054]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a nanomesh as Ren teaches when the merit factor (Haacke merit factor) is within in claimed range, because and ordinary skill in art can change resistance and transmittance by applying strain to the membrane to obtain claimed merit factor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712